OPINION — AG — THE REAL ESTATE MORTGAGE REGISTRATION TAX PROVIDED IN 68 O.S.H. 1171 THRU 68 O.S.H. 1182 HAS BEEN PAID TO A COUNTY TREASURER WITH RESPECT TO A REAL ESTATE MORTGAGE, THE COUNTY TREASURER SHOULD NOT REFUND SUCH TAX OR ANY PART THEREOF, EVEN THOUGH THE MORTGAGE INVOLVED WAS NOT SUBJECT TO SAID TAX AND SUCH TAX WAS PAID UNDER PROTEST, UNLESS DIRECTED TO DO SO BY A FINAL ORDER OF A COURT OF COMPETENT JURISDICTION. (AFFIDAVIT, LEASE) CITE: 68 O.S.H. 15.50, 68 O.S.H. 1172, 68 O.S.H. 1178, OPINION NO. APRIL 9, 1956 — BURSON (JAMES HARKIN)